Citation Nr: 1805942	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  11-17 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  What is the proper rating for posttraumatic stress disorder for the period from May 11, 2011 through July 16, 2017?  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder, effective July 17, 2017.  

3.  Entitlement to a total rating due to unemployability caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In October 2013 the Board remanded this case for further development.  Following the requested development VA raised the Veteran's rating for posttraumatic stress disorder from 30 percent to 50 percent for the period from June 1, 2011 through June 16, 2017 and to 70 percent, effective June 17, 2017.  The RO denied the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Thereafter, the case was returned to the Board for further appellate action.

In September 2011, during the course of the appeal, the Veteran had a hearing at the RO before the undersigned.  



FINDINGS OF FACT

1.  For the period from May 11, 2011 through March 9, 2015, the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with reduced reliability and productivity.  

2.  Since March 10, 2015, the Veteran's posttraumatic stress disorder has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not by total social and occupational impairment.  

3.  The Veteran is service connected for posttraumatic stress disorder, evaluated as 70 percent disabling; bilateral hearing loss, evaluated as 40 percent disabling; Parkinson's disease of the right upper extremity with tremors, evaluated as 40 percent disabling; Parkinson's disease of the left upper extremity with tremors, evaluated as 30 percent disabling; a balance impairment with bradykinesia associated with Parkinson's disease, evaluated as 30 percent disabling; type II diabetes mellitus, evaluated as 20 percent disabling; a tremor of the left lower extremity due to Parkinson's disease, evaluated as 20 percent disabling; a tremor of the right lower extremity due to Parkinson's disease, evaluated as 10 percent disabling; and for constipation associated with Parkinson's disease, evaluated as noncompensable.  The appellant held a combined rating of 90 percent from April 25, 2013; and a 100 percent combined rating since May 23, 2016.  The appellant was also awarded special monthly compensation pursuant to 38 U.S.C. § 1114(s)(1) between May 23, 2016 and July 31, 2016. 

4.  The Veteran's service-connected disorders preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  



CONCLUSIONS OF LAW

1.  For the period from June 1, 2011 through March 9, 2015, the criteria for a schedular rating in excess of 50 percent for posttraumatic stress disorder were not met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  Since March 9, 2015, the criteria for a 70 percent schedular rating for posttraumatic stress disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.

3.  The criteria for a schedular rating in excess of 70 percent for posttraumatic stress disorder have not been met at any time.  38 U.S.C. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411.

4.  The criteria for a total disability evaluation based on individual unemployability due to service connected disorders have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

On several occasions, such as in July 2004 and March 2014, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  

Posttraumatic stress disorder 

The Veteran contends that the ratings for his posttraumatic stress disorder since May 11, 2011, do not adequately reflect the severity of that disorder.  Therefore, he maintains that increased ratings are warranted.  To the extent indicated the Board agrees.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C. § 1155, 38 C.F.R. Part 4 (2017).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  

Posttraumatic stress disorder  is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for posttraumatic stress disorder when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent disability rating is warranted for posttraumatic stress disorder when there are such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In determining the appropriate disability evaluation to assign, the primary consideration is not only for the veteran's symptoms, but how those symptoms impact the veteran's occupational and social impairment.  A veteran need not have all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list. Nevertheless, since all ratings in the general rating formula are associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 1112 (Fed. Cir. 2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

During the course of an appeal, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Similarly, when service connection is granted and an initial rating award is at issue, separate ratings can be assigned for separate periods from the time service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence shows that from December 2013 through April 2014, the Veteran was treated, in part, for his psychiatric disability by Blair Medical Associates.  In December 2014 and January 2015, he was treated by the VA Psychiatric Service.  During VA treatment in January 2015 the Veteran felt that when people discussed war he had memories from the Vietnam War and he became tearful and reported intrusive memories and flashbacks. He had some negative thoughts about being drafted and having to be in a war that he did not like.  He denied having any suicidal or homicidal ideation, intent, or plan or any delusions, hallucinations, or other psychotic thought processes.  

On mental status examination, the Veteran made poor eye contact.  In addition to intrusive memories, he was depressed, anxious, withdrawn, and tense, and his insight was fair.  However, he was cooperative, alert and oriented and spoke with a normal tone and volume.  His thought process and content was goal-directed and non-delusional, and he did not have any perceptual disturbances.  

While the duration of the Veteran's symptoms had been long-standing, he did not demonstrate the severity commensurate with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There was no evidence of such symptoms as suicidal ideation; obsessional rituals which interfered with his routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  In short, he did not meet or more nearly approximate the schedular criteria for a rating in excess of 50 percent for posttraumatic stress disorder.  

In a March 10, 2015 Disability Benefits Questionnaire, the Veteran's treating psychiatrist noted additional psychiatric symptomatology.  The Veteran's symptoms included anxiety, near continuous panic or depression affecting his ability to function, independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; a flattened affect; circumstantial, circumlocutory, or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective work and social relationships.  

Given the number of additional symptoms in general, and the report of near-continuous panic or depression, in particular, the Board finds that the frequency, severity, and duration of the Veteran's posttraumatic stress disorder symptoms met or more nearly approximated the schedular criteria for a 70 percent rating, effective March 10, 2015.  To that extent, the appeal is granted.  

In arriving at this decision, the Board notes that the Veteran's treating psychiatrist considered the Veteran's posttraumatic stress disorder to be productive of total social and industrial impairment, and assigned the Veteran a global assessment of functioning score of 35.  

The global assessment of functioning scale was in effect prior to March 19, 2015 which reflected an individual's psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  It was found in American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  A global assessment of functioning score of 31 to 40 signified some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  While the global assessment of functioning score was not dispositive of the level of impairment caused by the posttraumatic stress disorder, it was considered in light of all of the evidence of record.  38C.F.R. § 4.126; Brambley v. Principi, 17 Vet. App. 20 (2003).  

Although the examiner assigned a low global assessment of functioning score, the score is consistent with criteria for a 70 percent rating productive of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Moreover, despite the treating psychiatrist's opinion that the Veteran's posttraumatic stress disorder caused total social and industrial impairment, the treating psychiatrist specifically omitted any symptoms of the next higher rating:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger of the Veteran hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Since March 10, 2015, the VA Psychiatric Service has continued to follow the Veteran approximately every three months.  In addition, the Veteran was examined by VA in June 2017 to determine the severity of his posttraumatic stress disorder.  

The June 17, 2017 VA examiner stated that the Veteran did not seem to be fully engaged in the evaluation process.  He reportedly maintained poor focus and concentration throughout the evaluation. When he did speak, his statements were mostly linear, coherent, relevant, and capable of being followed. His speech was often garbled but understandable.  The VA examiner concurred with many of the symptoms noted by the Veteran's treating psychiatrist in March 2015.  He further concurred that the Veteran did not have symptoms consistent with a higher schedular rating and, specifically did not report symptoms consistent with the next higher rating.  

Inasmuch as the manifestations of the Veteran's posttraumatic stress disorder have been, generally, consistent since March 10, 2015, and have met or more nearly approximated the schedular criteria for a 70 percent rating, the Board finds that a higher schedular rating is not warranted.  

Individual unemployability 

The Veteran contends that his multiple-service-connected disabilities preclude him from securing or following a substantially gainful occupation.  Therefore, he maintains that a total disability evaluation based on individual unemployability due to service connected disorders is warranted.  After reviewing the record and the applicable law and regulations, the Board agrees.  

To establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, there must be impairment so severe that it is impossible to follow a substantially gainful occupation due solely to the Veteran's service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.341, 4.16.  Consideration is given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017). 

When the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a).  

The Veteran has a combined schedular rating of 100 percent for his service-connected disabilities: posttraumatic stress disorder, evaluated as 70 percent disabling; a bilateral hearing loss disability, evaluated as 40 percent disabling; Parkinson's disease with tremor of the right upper extremity, evaluated as 40 percent disabling; a tremor of the left upper extremity associated with Parkinson's disease, evaluated as 30 percent disabling; balance impairment and bradykinesia associated with Parkinson's disease, evaluated as 30 percent disabling; Type II diabetes mellitus, evaluated as 20 percent disabling; a tremor of the left lower extremity associated with Parkinson's disease, evaluated as 20 percent disabling; a tremor of the right lower extremity associated with Parkinson's disease, evaluated as 10 percent disabling; and constipation, evaluated as noncompensable. 

The Veteran has an Associate's Degree and long work experience as a coal miner and nurse's aide.

In 2007, the Social Security Administration granted the Veteran disability benefits due to nonservice connected back disorders and osteoarthrosis and allied disorders.  

In January 2017, the Veteran underwent a VA social and industrial survey.  While the examiner found no evidence that the Veteran's pre-traumatic level of performance was below his post-traumatic level of performance, he noted that the Veteran had a number of disabilities including significant metabolic encephalopathy and dementia which rendered him- unable to perform sedentary or physical work.  The examiner also noted that the Veteran had diabetic neuropathy which rendered him unable to stand or walk and which made it unsafe for him to be on ladders.  In addition, the examiner noted that the Veteran had Parkinson's disease which limited his ability to perform physical tasks.  

Following the June 2017 VA psychiatric examination, the examiner opined that the Veteran's posttraumatic stress symptoms coupled with his Parkinson's disease made him a potential danger in the workplace due to falls, dropping items, language difficulties, a lack of alertness, inability to write legibly or use the computer with facility will all be problematic. 

Given the Veteran's numerous service-connected disabilities and the potential dangers in the workplace caused by those disabilities, the Board finds the Veteran unable to secure or follow a substantially gainful occupation.  At the very least, there is an approximate balance of evidence both for and against the claim that he is unemployable due solely to his service-connected disabilities. Under such circumstances, all reasonable doubt is resolved in favor of the veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted.  

ORDER

For the period from May 11, 2011 through March 9, 2015, entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is denied.  

Effective March 10, 2015, entitlement to a 70 percent for posttraumatic stress disorder is granted, subject to the law and regulations governing the award of monetary benefits.  

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder is denied.  

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is granted subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


